Citation Nr: 0946695	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  08-37 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for a low 
back disability, lumbosacral strain with postoperative 
herniated disc at L4-5 and degenerative joint disease (DJD) 
and degenerative disc disease (DDD).

2.  Entitlement to a rating higher than 30 percent for 
generalized anxiety disorder and posttraumatic stress 
disorder (PTSD).

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

The Veteran is represented by: Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty in the U. S. Marine Corps 
from November 1947 to November 1951, in the U. S. Air Force 
from October 1952 to September 1953, and in the U. S. Navy 
from June 1954 to April 1961.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.

As support for his claims, the Veteran recently testified at 
a hearing at the RO in September 2009 before the undersigned 
Veterans Law Judge of the Board (Travel Board hearing).

The Board has advanced this case on the docket pursuant to 
38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

Because the claims require further development, the Board is 
remanding this case to the RO via the Appeals Management 
Center (AMC).




REMAND

The Veteran contends that the ratings assigned for his 
psychiatric and low back disabilities do not adequately 
reflect their severity and, indeed, that these and his other 
service-connected disabilities are so severe as to preclude 
him from obtaining and maintaining substantially gainful 
employment, also entitling him to a TDIU.

In regards to his low back disability, the Veteran has 
continuously complained of bilateral (i.e., left and right) 
lower extremity radiculopathy.  And during a VA QTC 
examination in October 2008 the examiner noted a sensory 
deficit in the left foot.  Also, knee and ankle jerks were 
2+.  The examiner diagnosed disc disease (intervertebral disc 
syndrome (IVDS)), but did not comment on the Veteran's 
complaints of lower extremity radiculopathy associated with 
his low back disability and, specifically, in terms of 
whether there was objective clinical evidence of this to 
verify his subjective complaints.  It therefore is unclear 
whether and to what extent there is neurological impairment 
involving the lower extremities associated with the service-
connected disc disease.  So further examination and opinion 
concerning this is needed.  38 C.F.R. §§ 3.327, 4.2; Caffrey 
v. Brown, 6 Vet. App. 377 (1994).

Regarding his psychiatric disability, the Veteran indicated 
during his recent hearing that he has been receiving ongoing 
psychiatric treatment and counseling at the Sepulveda VA 
medical facility (he also mentioned continuing to receive 
treatment there and at the West LA VA Medical Center for his 
low back disability).  These additional VA records need to be 
obtained for consideration in his appeal.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (VA has constructive, 
if not actual, notice of the existence of these additional 
records).

Further, the claims file contains a December 2007 physician's 
questionnaire.  The commenting physician is identified as the 
Veteran's treating psychiatrist, and he reported the Veteran 
experiencing a litany of symptoms that are much more severe 
than reflected in the report of the October 2008 VA QTC 
examination.  For instance, it was indicated the Veteran's 
psychiatric manifestations include impaired impulse control, 
spatial disorientation, and obscure, irrelevant speech.  This 
psychiatrist's records, however, are not in the file and 
should be obtained.

The claims for higher ratings for the psychiatric and low 
back disabilities are "inextricably intertwined" with the 
claim for a TDIU, so consideration of the TDIU claim must be 
temporarily deferred pending completion of this additional 
development concerning the claims for higher ratings for 
these disabilities.  Harris v. Derwinski, 1 Vet. App. 180 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final decision cannot be 
rendered unless both issues have been considered); and see 
Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) 
(Where the facts underlying separate claims are "intimately 
connected," the interests of judicial economy and avoidance 
of piecemeal litigation require that the claims be 
adjudicated together.).

Accordingly, this case is REMANDED for the following 
additional development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling 
is requested.)

1.  Ask the Veteran to provide the names, 
addresses, and approximate dates of 
treatment from all VA and non-VA health 
care providers that he has seen for his 
service-connected psychiatric and low back 
disabilities at issue.  This includes, but 
is not limited to, the psychiatrist who 
furnished the December 2007 assessment as 
well as all recent treatment records from 
the Sepulveda VA facility and the West LA 
VA Medical Center.  With any needed 
authorization, obtain these additional 
treatment records and associate them with 
the claims file for consideration in this 
appeal.  Document all efforts to obtain 
these additional records and, if at such 
time it becomes evident that further 
attempts to obtain these records would be 
futile, notify the Veteran as required by 
38 C.F.R. § 3.159(c)(2) and (c)(3).

2.  Schedule the Veteran for another VA 
examination to reassess the severity of 
his low back disability, especially in 
terms of whether and to what extent 
there is associated neurological 
impairment (radiculopathy/sciatica) 
involving his lower extremities.  [Note:  
this is in addition to the arthritis in 
his ankles that is already service 
connected secondary to the low back 
disability.]  Any diagnostic testing or 
evaluation needed to make this important 
determination regarding whether there is 
additional neurological impairment, 
including an electromyogram (EMG) and 
nerve conduction studies (NCS), should be 
performed.  If there is additional 
neurological impairment associated with 
the low back disability, the examiner is 
requested to identify the affected nerve 
and indicate whether the degree of 
paralysis is complete or incomplete and, 
if incomplete, whether the impairment is 
slight, moderate, moderately severe, or 
severe.

The examiner should also provide an 
opinion concerning the impact of the low 
back disability (including any associated 
neurological impairment) on the Veteran's 
ability to work - that is, to obtain and 
maintain employment that is substantially 
gainful given his level of education, 
prior work experience and training, etc.  
This determination of whether he is 
unemployable also must include 
consideration of his several other 
service-connected disabilities - namely, 
his psychiatric disability, scar on his 
right shoulder, arthritis in his ankles, 
tinnitus, bilateral hearing loss, 
status post tonsillectomy, residual scar 
on his buttocks, and residual scar from an 
appendectomy.

3.  Also schedule the Veteran for another 
VA examination to reassess the severity of 
his service-connected psychiatric 
disability - the generalized anxiety 
disorder and PTSD.  The examiner is asked 
to report on the presence or absence of 
the specific symptoms in the general 
rating formula for mental disorders.  
The examiner must assign a Global 
Assessment of Functioning (GAF) score 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders and explain 
what the assigned score means.

As well, the examiner must comment on the 
degree, if any, of industrial/occupational 
and social impairment caused by the 
service-connected psychiatric disability, 
including specifically in terms of whether 
this disability (and the several other 
service-connected disabilities) precludes 
the Veteran from obtaining and maintaining 
substantially gainful employment given his 
level of education, prior work experience 
and training, etc.  .

*For each of these examinations, the 
claims files must be made available to the 
examiners for review of the pertinent 
medical and other history, including a 
complete copy of this remand.

4.  Then readjudicate the claims in light 
of the additional evidence.  If the claims 
are not granted to the Veteran's 
satisfaction, send him and his 
representative a supplemental statement of 
the case (SSOC) and give them an 
opportunity to respond to it before 
returning the files to the Board for 
further appellate review.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



